      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 1 of 13
                                                     USDCSDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FU,ED
UNITED STATES DISTRICT COURT                        DOC#: _ _ _~-,.,.,---
SOUTHERN DISTRICT OF NEW YORK
                                                    DATE FILED:
------------------------------------- X
SS&C TECHNOLOGY HOLDINGS, INC.,

                Plaintiff,                          19-cv-7859 (JSR)

                -v-
                                                    MEMORANDUM ORDER
AIG SPECIALTY INSURANCE COMPANY,

                Defendant.
------------------------------------- X


JED S. RAKOFF, U.S.D.J.

     Plaintiff SS&C Technologies Holdings, Inc.        ("SS&C") brought

the instant action against defendant AIG Specialty Insurance

Company ("AIG"), alleging that AIG unjustifiably refused to

provide coverage under the insurance policy that SS&C had

purchased. Complaint, ECF No. 1 ("Complaint"). AIG has now moved

to dismiss the complaint under Fed. R. Civ. P. 12(b) (6). ECF No.

22. For the reasons set forth below, the Court grants AIG's

motion to dismiss Count Two (as defined below) but denies the

motion in all other respects.

                              Background

     The following allegations are taken from the complaint and

are assumed true for the purposes of assessing the motion to

dismiss the complaint.

     SS&C, a Delaware corporation with its principal place of

business in Windsor, Connecticut, is a global provider of

software and software-enabled services to thousands of clients,
        Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 2 of 13



including Tillage Commodities Fund, L. P.        ("Till~ge"). Complaint

~ 2.   In the course of its business, SS&C carries insurance to

protect losses resulting from claims against SS&C due to its

negligence, errors, or omissions relating to the performance of

its professional services. Id. ~~ 2, 11. The insurance policy at

issue, the Risk Protector Policy No. 01-274-16-88            (the

"Policy"), was purchased from AIG, an insurance company

organized under the laws of the State of Illinois with its

principal place of business in New York, New York. Id.              ~   2.

       In March 2016, unknown third parties using stolen

credentials sent transfer requests via e-mail to SS&C, falsely

claiming to be acting on behalf of Tillage. Id.         ~~   3, 19. SS&C

believed these requests to be from Tillage and processed those

requests. Id.   ~   3. As a result, over the course of three weeks,

SS&C transferred over $5.9 million from Tillage's accounts to

certain bank accounts in Hong Kong, as requested by the

fraudsters.   Id.   ~~   3, 20. Once SS&C discovered the scheme, it

alerted Hong Kong authorities and cooperated with Tillage and

relevant authorities to try to recover stolen funds.            Id.     ~    21.

       On September 16, 2016, Tillage filed suit against SS&C in

New York Supreme Court, alleging that SS&C was grossly negligent

in handling Tillage's funds, breached its services contracts,

breached the implied covenant of good faith and fair dealing,


                                      2
      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 3 of 13



and violated certain provisions of the New York General Business

Law regarding deceptive trade practices. See Tillage Commodities

Fund, L.P. v. SS&C Technologies, Inc., No. 654765/2016 (Sup.

Ct., N.Y. Cnty.)   (the "Tillage Action"). Subsequently, SS&C's

motion to dismiss the New York General Business Law claims was

granted, and its motion to dismiss the breach of contract claims

was denied. See id. Later, SS&C's motion for summary judgment

was denied. See id. Two weeks prior to the trial, the Tillage

Action was settled without any admission of liability or

wrongdoing by either party. See id.

     On March 28, 2016, four days after the fraudulent scheme

was uncovered, SS&C timely notified AIG of the incident and

indicated that the incident might give rise to a covered loss

under the Policy (the "Claim"). Complaint      <JI   24. 1 By letter dated



1 Specifically, the relevant provisions of the Policy state: "The
Insurer shall pay on an Insured's behalf all Loss in excess of
the applicable Retention that such Insured is legally obligated
to pay resulting from a Claim alleging a Wrongful Act." Policy,
ECF No. 1-1 ("Policy"), at 66 (Specialty Professional Liability
Insurance section). "Loss" is defined as "compensatory damages,
judgments, settlements, pre-judgment and post-judgment interests
and Defense Costs, including punitive exemplary and multiple
damages where insurable by the applicable law which most favors
coverage for such punitive, exemplary and multiple damages."
Policy 67. "Claim" is defined to include a "Suit," which is
defined as "a civil proceeding for monetary, non-monetary, or
injunctive relief, which is commenced by service of a complaint
or similar pleading." Id. "Wrongful Act" is defined as "any
negligent act, error or omissions, misstatement or misleading


                                    3
      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 4 of 13



September 28, 2016, AIG acknowledged that the Tillage Action

fell within the Specialty Professional Liability Insurance

provisions and agreed to cover SS&C's defense costs related to

the Tillage Action. Id. ~~ 25-27. However, in the same letter,

AIG denied indemnity coverage for any settlement relating to the

Tillage Action, asserting that the allegations by Tillage

implicated a number of coverage exclusions (the "September 2016

Letter"). Id. Throughout the pendency of the Tillage Action, AIG

continued refusing to provide coverage for any settlement, based

on the same exclusion provisions it cited in the September 2016

Letter. Id.    ~~   28-29.

     On May 21, 2019, pursuant to the terms of the Policy, SS&C

and AIG tried mediating their dispute, but the mediation did not

succeed. Id.    ~   31.

     On August 21, 2019, SS&C brought the instant three-count

action against AIG, making claims for (1) breach of contract

("Count One"),      (2) declaratory judgment that there is coverage

available for SS&C's Claim under the Policy ("Count Two"), and

(3) breach of the implied covenant of good faith and fair

dealing ("Count Three"). Complaint~~ 32-54. AIG has now moved




statement in an Insured's performance of Professional Services
for others occurring on or after the Retroactive Date and prior
to the end of the Policy Period." Id. at 68.

                                    4
       Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 5 of 13



to dismiss the complaint under Fed. R. Civ. P. 12(b) (6). ECF No.

22.

                                Analysis

       In order to survive a motion to dismiss, plaintiff must

"state a claim to relief that is plausible on its face."

Ashcroft v. Iqbal, 556 U.S. 662, 678        (2009) . 2 "A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. When

adjudicating a motion to dismiss, the Court "accept[s] all

factual allegations in the complaint and draw[s] all reasonable

inferences in the plaintiff's favor." ATSI Commc'ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98        (2d Cir. 2007).

      Under applicable Connecticut law, 3 an insurance policy "is

to be interpreted by the same general rules that govern the



2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

3 The Court finds that Connecticut law governs the Policy at
issue. A federal court adjudicating a state law claim must apply
the choice of law rules of the forum state, in this case New
York. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,
496-97 (1941). New York courts apply a "center of gravity"
approach in choosing which state's law to apply in adjudicating
a contract claim. Lazard Freres & Co. v. Protective Life Ins.
Co., 108 F.3d 1531, 1539 (2d Cir. 1997). Under this approach,
specifically in matters of insurance coverage, "New York courts


                                     5
      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 6 of 13



construction of any written contract." Connecticut Med. Ins. Co.

v. Kulikowski,   942 A.2d 334, 338 (Conn. 2008). In accordance

with those principles, "[t]he determinative question is the

intent of the parties, that is, what coverage the .

[insured] expected to receive and what the [insurer] was to

provide, as disclosed by the provisions of the policy."

Schilberg Integrated Metals Corp. v. Continental Cas. Co., 819

A.2d 773, 789 (Conn. 2003).

I.   Whether Settlement Coverage Is Barred by Exclusion 3(a)
     (Counts One and Two)

     Exclusion 3(a) excludes coverage for lossei in connection

with claims:

          alleging, arising out of, based upon or attributable
          to a dishonest, fraudulent, criminal or malicious act,
          error or omission, or any intentional or knowing
          violation of the law; provided, however, [AIG] will
          defend Suits that allege any of the foregoing conduct,
          and that are not otherwise excluded, until there is a
          final judgment or final adjudication against an
          Insured in a Suit, adverse finding of fact against an


have looked principally to the following factors: the location
of the insured risk; the insured's principal place of business;
where the policy was issued and delivered; the location of the
broker or agent placing the policy; where the premiums were
paid; and the insurer's place of business\" Olin Corp. v. Ins.
Co. of N.A., 743 F. Supp. 1044, 1049 (S.D.N.Y. 1990). Based on
these factors, although the principal place of business of AIG
is New York, see Complaint i 7, the Court finds that Connecticut
law governs the Policy: the Policy was issued and delivered in
Connecticut, see Policy 8; the location of the broker placing
the policy was in Connecticut, see Policy 123; and SS&C's
principal place of business and the location of the insured risk
are in Connecticut, see Complaint i 7.

                                    6
      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 7 of 13



             Insured in a binding arbitration proceeding or plea of
             guilty or no contest by an Insured as to such conduct,
             at which time the Insureds shall reimburse [AIG] for
             Defense Costs.

Policy 68     (Specialty Professional Liability Insurance section).

     AIG argues that plain reading of the first clause before

the "provided, however" clause dictates that Exclusion 3(a)

applies not only to "dishonest, fraudulent, criminal or

malicious act, error or omission, or any intentional or knowing

violation of the law" committed by SS&C, but also broadly to

such acts committed by third-party fraudsters, such as here.

Memorandum of Law in Support of Defendant AIG Specialty

Insurance Company's Motion to Dismiss Plaintiff's Complaint

Pursuant to Fed. R. Civ. P. 12(b) (6), ECF No. 23-1 ("AIG Mem."),

at 6. Therefore, AIG argues, Counts One and Two must be

dismissed.

     But even though reading the first clause in isolation might

support AIG's interpretation, this interpretation falters when

the sentence is read in its entirety. For coupling the first

clause with the "provided, however" clause of the same sentence

clearly indicates that Exclusion 3(a) applies only to dishonest,

fraudulent,    criminal, or malicious acts committed by SS&C, and

not to these such acts committed by third-party fraudsters. This

is because the "provided, however" clause, which modifies the



                                    7
      Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 8 of 13



first clause, refers specifically to "Suits that allege any of

the foregoing conduct" against SS&C. This reading also comports

with what the parties most likely intended when they entered

into the Policy. Indeed, the very rationale of such exclusionary

provisions is that "a tortfeasor may not protect himself from

liability by seeking indemnity from his insurer for damages,

punitive in nature, that were imposed on him for his own

intentional or reckless wrongdoing." Bodner v. United Servs.

Auto. Ass'n, 610 A.2d 1212, 1221 (Conn. 1992).

     At the very least, ambiguity exists, and, under .applicable

Connecticut law, the court must "construe the terms of an

insurance policy in favor of insurance coverage." Kelly v.

Figueiredo, 610 A.2d 1296, 1299 (Conn. 1992); see also Liberty

Mut. Ins. Co. v. Lone Star Indus., Inc., 967 A.2d 1, 21-22

(Conn. 2009).

     In response, AIG points out that other coverage sections in

the Policy, such as the Cyber Extortion Coverage section,

contain almost identical language with respect to the first

clause and the qualifier "if committed by any of the Insured's

[directors, officers, etc.]," 4 whereas Exclusion 3(a) here does



4 Specifically, the Cyber Extortion Coverage section states: "The
Insurer shall not be liable to make any payment for Loss: (a)
alleging, arising out of, based upon or attributable to any


                                     8
       Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 9 of 13



not contain any such qualifier. But it was just to avoid such an

argument that the Policy explicitly states: "The terms and

conditions set forth in each Coverage Section shall only apply

to that particular Coverage Section and shall in no way be

construed to apply to any other Coverage Section of this

policy." Policy 9.

      In sum, AIG's motion to dismiss Counts One and Two based on

its interpretation of Exclusion 3(a) is denied.        5



II.   Whether Claim for Declaratory Relief Should Be Dismissed
      for Being Duplicative (Count Two)

      Under Count Two, SS&C seeks a declaratory judgment that

"there is coverage available for SS&C's Claim under the Policy."

Complaint~ 45. Once the actual controversy requirement is




dishonest, fraudulent, criminal or malicious act, error or
omission, or any intentional or knowing violation of the law, if
committed by any of the Insured's [directors, officers, etc.] .
  . " Policy 36 (Cyber Extortion Insurance section) (emphasis
added); see also id. at 40 (Event Management Insurance section);
id. at 52 (Networklnterruption Insurance section); id. at 61
(Security and Privacy Liability Insurance section); id. at 73-74
(Crisis Fund Insurance section) (emphasis added).

5 As this is a sufficient ground to deny the motion in these
respects, the Court does not reach the issue of whether the
"provided, however" clause pertains only to AIG's defense
coverage or to both AIG's defense coverage and settlement
coverage.



                                     9
     Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 10 of 13



satisfied under 28 U.S.C. § 2201 - as is the case here6 - the

Court considers the following factors in deciding whether it

will exercise its discretion to entertain a request for

declaratory judgment: "(1) whether the judgment will serve a

useful purpose in clarifying or settling the legal issues

involved; and (2) whether a judgment would finalize the

controversy and offer relief from uncertainty." Duane Reade,

Inc. v. St. Paul Fire & Marine Ins. Co.,       411 F.3d 384, 389       (2d

Cir. 2005).

     The Court finds that both factors favor dismissing Count

Two. As AIG points out, the same conduct underlies causes of

action for both Counts One and Two, and Count Two is almost

entirely duplicative of Count One. AIG Mem. 11. In response,

SS&C contends that Count Two seeks a broader declaration of

rights than what would be resolved by Count One, as the

"declaratory relief would clarify the parties' legal obligations

to one another and offer relief from uncertainty" by determining

"AIG's liability for future costs arising from the settlement of

the Tillage Action and clearly define the applicability of the



6 In order to constitute an "actual controversy," the
disagreement between the parties "must have taken on fixed and
final shape so that a court can see what legal issues it is
deciding, what effect its decision will have on the adversaries,
and some useful purpose to be achieved in deciding them."
Jenkins v. United States, 386 F.3d 415, 417-18 (2d Cir. 2004).

                                   10
       Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 11 of 13



 Policy to future litigation involving similar conduct."

 Plaintiff's Memorandum of Law in Opposition to Defendant's

 Motion to Dismiss, ECF No. 24      ("SS&C Opp."), at 15. However, the

 Court disagrees with SS&C's assessment, because the settlement

 expenses have already been incurred, and there does not appear

 to be any pending or future litigation involving the present

 issue. Therefore, the Court hereby dismisses Count Two in light

 of "the better or more effective remedy" available under Count

 One. Amusement Indus., Inc. v. Stern, 693 F. Supp. 2d 301, 311,

 312 (S.D.N.Y. 2010).-

III.   Whether Claim for Implied Covenant of Breach of Good Faith
       and Fair Dealing Should Be Dismissed (Count Three)

       Under applicable Connecticut law, "[t]o constitute a breach

 of the implied covenant of good faith and fair dealing, the acts

 by which a defendant allegedly impedes the plaintiff's right to

 receive benefits that he or she reasonably expected to receive

 under the contract must have been taken in bad faith." De La

 Concha of Hartford, Inc. v. Aetna Life Ins. Co., 849 A.2d 382,

 388   (Conn. 2004).

       AIG argues that Count Three should be dismissed because it

 rests on an allegedly false premise that AIG wrongfully denied

 indemnity coverage in connection with the Tillage settlement,

 whereas in AIG's view SS&C was not entitled to any contractual



                                     11
     Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 12 of 13



rights or benefits as such to begin with. AIG Mem. 9. However,

as discussed above, the so-called "false premise" is not false

after all. If SS&C's allegations are true, AIG was wrong to

invoke Exclusion 3(a) to deny coverage for the Tillage

settlement, and AIG indeed impaired SS&C's contractual rights.

If so, the fact that AIG engaged in allegedly pretextual reading

of the Policy to deny coverage may qualify as an act of bad

faith.   In addition, AIG stated in its September 2016 Letter that

"a final adjudication of the [allegation that SS&C worked with

the fraudsters] could exclude .          . indemnity coverage for this

matter and trigger our right to recoup," 7 in contrast to its

current position that allegations based on the conduct of the

third-party fraudsters, even in the absence of any wrongdoing on

SS&C's part, would exclude indemnity coverage. This alleged

change in AIG's position adequately pleads that AIG has been

acting in bad faith.

     For these reasons, the Court denies AIG's motion to dismiss

Count Three.




7 SS&C attached a copy of the September 2016 Letter as an exhibit
to its opposition brief to the instant motion. Because this
letter was incorporated into the complaint by reference, the
Court may consider the contents of this exhibit. See Roth v.
Jennings, 489 F.3d 499, 509 (2d Cir. 2007) ("Documents that are
     . incorporated in it by reference are deemed part of the
pleading and may be considered.").

                                    12
    Case 1:19-cv-07859-JSR Document 28 Filed 11/06/19 Page 13 of 13



                                      Conclusion

     In sum, the Court grants AIG's motion to dismiss Count Two

but denies the motion in all other respects.

     The Clerk is directed to close the entry with the docket

number 21.

     SO ORDERED.

Dated:       New York, NY
             November   .l_,   2019                . RAKOFF, U.S.D.J.




                                          13
